Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on March 21, 2021 is acknowledged.

Applicant’s election of the species of A: cold spraying and B: at least 94 % Fe in the reply filed on March 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 21, 2021.

Therefore, after the election claims 14-18 are withdrawn, and claims 1-13 are pending for examination as filed May 15, 2020.

Drawings
The drawings are objected to because FIG. 1 should simply be “Figure” as there is only one drawing (note 37 CFR 1.84(u)(1)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 

Specification
The disclosure is objected to because of the following informalities: in the specification the references to Fig. 1 should be to the “figure”.  Note 37 CFR 1.84(u)(1).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, the process refers to coating components, but it is not clarified when the components are coated – during the first coating process, the second coating process, or both, or some other process?  For the purpose of examination, any of these is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  Furthermore, is more than one component required to be coated or only one or none as an optional intended use?  For the purpose of examination, it is understood that at least one component is required to be coated, but applicant should clarify what is intended, without adding new matter.
Claim 1, lines 2-3, “melting of a feedstock for a first coating process” is confusing as to whether the melting “for” a feedstock means that (1) the melting occurs as part of a coating process or (2) the melting occurs as a part of making a feedstock to be used for a further different coating process or (3) something else?  For the purpose of examination, from the descriptions of the actions in the specification, it is understood that (1) is included, but applicant should clarify what is intended, without adding new matter (and also noting that claim 7 seems to have this requirement).
Claim 2, is the further “step of” melting or incipiently melting a wire feedstock is confusing as to if this is (1) part of the “producing a coating material” at lines 2-3 of claim 1 or (2) a different additional step of melting?  For the purpose of examination, from the descriptions of the actions in the specification, it is understood that (1) is intended, but applicant should clarify what is intended, without adding new matter.

Claim 9, line 2, “an extracted environment” is unclear what is intended.  Is it meant that particles are extracted during coating?  That particles are extracted at some point?  Something else?  For the purpose of examination, any of these are understood to meet the requirements of the claims, but applicant should clarify what is intended without adding new matter.
Claim 9, line 3, “the excess coating material” lacks antecedent basis.
Claim 10, line 2, the “cylinder head” and “crankcase” are confusing as to if these are considered the “components” of claim 1.  For the purpose of examination, they are considered the components of claim 1, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure all the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 2011-174161 (hereinafter ‘161).
Claim 1: ‘161 teaches a method of coating components (0001, 0016), where a first coating material is produced by or during melting or incipient melting of a feedstock for a first coating process (note thermal spraying to form metal or ceramic coating on a base material in a first coating process, and recovering thermal spray powder (feedstock) ejected from the spray gun that does not form the metal or ceramic layer, which would be “coating material” as claimed, 0016-0017, where the thermal spraying would provide melting/incipient melting of the feedstock giving the recovered coating material produced by or during this melting, 0009 where the “semi-molten” would give melting of the feedstock since partially melted).  This recovered coating material powder would be at least partially used for a second coating process (further thermal spray coating) (0004, 0009, 0013, 0033, 0036).
Claim 5: the first coating process is a thermal spraying process (0016, 0017).
Claim 7: the coating material would be produced during performance of the first coating process (note discussion for claim 1 above, 0016-0017), and the coating material would be collected during or after the first coating process (since the material is collected and occurs from the spraying process, has to occur during or after the first coating process, 0017).

Claim 9: the first coating process can be provided in an extracted enclosure since LPPS can be used for the first coating process as discussed for claim 8 above, and this would require an enclosure to maintain the reduced pressure, and the coating material can be extracted using a dust collector, for example, so the enclosure would be extracted (0016-0017), and the coating material can be considered excess coating material, since not used as part of the applied first coating, and the extracted coating material would be stored to the extent claimed since it is extracted by the dust collector and regenerated after an amount collected so indicated stored to the extent of obtaining and saving a specific amount (0025-0027), and as well the providing  in the mixing of the mixture for 24 hours can be considered storing as a material being mixed (0027).
Claim 11: the first and second coating process would be separated at least temporally (over time), since the coating material has to be recovered and treated from the first coating process before reused for spraying (note 0025-0028).
Claim 12: the coating components can be engine components as turbine blades or gas turbines would be a known component for gas turbine engines (0001-0002, 0016).
Claim 13: ‘161 would provide a method of use, where a first coating process is used to form a coating material (note thermal spraying to form metal or ceramic coating on a base material in a first coating process, and recovering thermal spray powder (feedstock) ejected from the spray gun that does not form the metal or ceramic layer, .

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tournier et al (US 2007/0026157).
Claim 13: Tournier provides a method of use, with use of a first coating process for producing a coating material (0024-0025, 0044, the waste product powder from a method of coating), and using the coating material in a second coating process (0001-0004, 0012, 0024-0025, 0099).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tournier et al (US 2007/0026157) in view of Verpoort et al (US 2015/0376759).
Claims 1, 2, 5, 6: Tournier provides a method of coating components (0001-0005, 0012, figure 2), where a coating material is produced by or during a first coating process (waste product powder from coating by projection of a first arc wire coating method using meltable wire as feedstock, for example, 0024-0025, 0044).  This coating material is used in a second coating process (0001-0005, 0012, 0024-0025).
Tournier does not specifically provide that the first coating process melts the wire feedstock (claims 1, 2)  and is arc wire spraying (as in claims 1, 5, 6), however, Verpoort describes how arc wire spraying would be conventional methods of coating by projection 
Claim 7: The coating material would be produced during performance of the first coating process (as it would generate the waste product, note Tournier, 0025, 0044, and Verpoort, 0012, 0056, 0086), and  the coating material can be collected during or after the performance of the first coating process (material would have to be collected for use, and would have to be during or after the first coating process, since generated during the first coating process, note Tournier, 0043-0044, and note Verpoort, 0056, cleaning to remove dust (waste) during or after coating).
Claim 8: Verpoort indicates that the coating can be performed using inert gas primary and secondary gases, such as argon or nitrogen (0069), and also that a shielding gas can be provided of inert gas (0086, shielding gas as secondary gas, for example) and therefore, there would be understood to be predictably and acceptably provided an oxygen poor environment  for the first coating process from the suggested process conditions of Verpoort.

Claim 11: The first and second coating processes would be separated spatially and temporally, as material has to be recovered from the first process as in Verpoort and then supplied to the second coating process of Tournier (note Tournier figure 1, and 0044-0044, and 0048-0052).

Claims 1-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Verpoort et al (US 2015/0376759) in view of Nardi et al (US 2015/0190824).
Claims 1, 2, 3, 4, 5, 6, 13: Verpoort teaches a method for coating components such as cylinder bores, where a coating material is produced by or during melting of a feedstock for a first coating process, where the coating process would be a wire arc spraying process using a wire feedstock (as desired by claims 2, 5, 6), where the “coating material” would be dust/reflected/deflected particles, where such particles can be extracted from the coating area (note 0008-0012, 0054-0056, 0069).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpoort to use the extracted coating material for cold spraying a second coating as suggested by Nardi with an expectation providing a desirable use for the extracted powder coating material, since Verpoort’s wire arc coating process will result in a coating material in the form of dust particles of the coating being extracted and Nardi indicates that particles formed from a wire arc system can be desirably used in cold spraying, and Verpoort indicates the conventional use of metal or iron, and Nardi notes cold spraying can be formed with various metals including iron.  This provides all the features of claims 1-6 and 13.
Claim 7: The coating material would be produced during performance of the first coating process (note Verpoort, 0012, 0056, 0086), and  the coating material can be collected during or after the performance of the first coating process (material would have to be collected for use, and would have to be during or after the first coating process, since generated during the first coating process, and note Verpoort, 0056, cleaning to remove dust (waste) during or after coating).

Claim 9: It would further have been obvious to perform the first coating process in an extracted enclosure, as Verpoort indicates how the first coating process can be in an enclosure in the form of a cylinder bore, for example (0069) and dust can be blown off and go to filters via existing extraction systems which can be during or after coating (0056), indicating the conventional providing of an extracted enclosure, and it would further have been indicated that the coating material (dust) would be extracted (from 0056 of Verpoort) and also the need for the material for the second coating process, and this material would be excess material as not in the final first coating.  It would be further suggested that the extracted material would be stored as Nardi indicates storing coating material before use in the cold spraying (0039).
Claim 11: The first and second coating processes would be separated spatially and temporally, as material has to be recovered from the first process as in Verpoort and then supplied to the second coating process of Nardi, and also note Nardi suggesting to store the coating material for use in the cold spraying (0039).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Verpoort in view of Nardi as applied to claims 1-9, 11 and 13 above, and further in view of Beardsley et al (US 2010/0055479).
Claims 10, 12: As to the coating components being engine components, and the first coating process coating a crankcase and the second coating process coating a cylinder head, Verpoort indicates how the first coating process can coat a cylinder bore of an engine (so an engine component, and the cylinder bore understood to be part of the crankcase as described by applicant, note the specification as filed at 0029), where the coatings for such components can be iron or metal (0009, 0069).  
As to the substrate for the second coating process, Beardsley indicates how it is known to cold spray cylinder head components of engines (0018-0020, note layers 160, 165), where the layers can include metal materials, including stainless steel, NiCrAl, etc. (0016).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verpoort in view of Nardi to provide that the second coating application is to cylinder heads of engines, with metal materials used that apply to both substrates, with an expectation of predictably and acceptably providing a desired coating, since Verpoort in view of Nardi would suggest to provide cold spraying of substrates with the coating material extracted from the coating of Verpoort which can be metal, and Beardsley describes how a substrate to be coated by cold spraying can be a cylinder head of an engine, which can also be coated with metal material, giving a suggested substrate to use.

Yao-Tsung (US 2014/0076880) notes semi molten as partially melted (0034). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718